DETAILED ACTION
Allowable Subject Matter
1.	Claims 1 thru 11 are allowed.  The following is an examiner’s statement of reasons for allowance: The references of record, either singularly or in combination, do not teach or suggest at least a  semiconductor device comprising:  the organic insulating film satisfies relationships of tpressl > tcast1 and tpress2 > tcast1, where tpress1 is a thickness of a portion of the organic insulating film that is sandwiched between the metal conductor base and the first lead frame, tpress2 is a 23/30thickness of a portion of the organic insulating film that is sandwiched between the metal conductor base and the second lead frame, and tcastl is a thickness of a portion of the organic insulating film that is not sandwiched between the metal conductor base and the first lead frame and is not sandwiched between the metal conductor base and the second lead frame.
Regarding claims 8-11, the references of record, either singularly or in combination, do not teach or suggest at least a manufacturing method of a semiconductor device that includes: the second film includes forming the organic insulating film so as to satisfy relationships of tpressl > tcast1 and tpress2 > tcast1, where tpressl is a thickness of a portion of the organic insulating film that is sandwiched between the metal conductor base and the first lead frame, tpress2 is a thickness of a portion of the organic insulating film that is sandwiched between the metal conductor base and the second lead frame, and tpress2 is a thickness of a portion of the organic insulating film that is not sandwiched between the metal conductor base and the first lead frame and is not sandwiched between the metal conductor base and the second lead frame.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
July 10, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815